Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 3/11/2021.
Claims 2, 4, 8, 10, 13-16 and 21 have been cancelled. Claims 1, 3, 5-7, 9, 11-12, 17-20 and 22-24 are presented for examination.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qionghua Weng on 3/29/2021.
The application has been amended as follows: 
Please cancel claims 13-16.
7.	(Currently Amended) An advertisement push method comprising:
transmitting, by a computing device, an advertisement acquisition request to a background server, wherein the advertisement acquisition request carries user characteristic information reflecting at least one of basic personal information of a user or personal habits and use preferences of the user on a network; 

playing the foreground advertisement according to a playing address of the foreground advertisement provided by a background server;
displaying, on a playing interface of the foreground advertisement, prompt information indicating an operable action to trigger a preview material selection interface, the prompt information includes at least one of a graphical icon describing the operable action, and a text prompt stating that performing the operable operation would trigger the preview material selection interface, the operable action including a shaking operation; 
upon detection of the operable action performed on the computing device, switching from displaying the foreground advertisement to displaying the preview material selection interface including the preview materials of all or some of the n candidate advertisements; 
updating the preview material selection interface based on a selection operation, comprising: 
using different identifiers to distinguish selection status of the candidate advertisements, the selection status being selected status or unselected status; and

playing at least one candidate advertisement from the n candidate advertisements, in response to [[a]] the selection operation performed on the preview material selection interface.

19. (Currently Amended) The apparatus 

20. (Currently Amended) The apparatus 



Allowable Subject Matter
Claims 1, 3, 5-7, 9, 11-12, 17-20 and 22-24 are allowed.
	The invention pertains to a background server is configured to provide the client device with a playing address of a foreground advertisement and preview materials of n candidate advertisements according to user characteristic information of a user of the client device, where n is a positive integer. The user characteristic information is configured to reflect basic personal information of the user and/or personal habits and use preferences of the user on a network. The client device is configured to play the 

	The references of record teach:
	Mishra (2015/0317691) teaches on paragraph 0349 “Interaction can also occur anywhere in the media play area where enabled, either by controls, including gesture controls such as swiping left or right across the touchscreen, or by pop-up icons and on paragraph 0359  If the interaction is likely unfamiliar to the user, the sponsor-directed content can prompt the user by means of audio instruction at the beginning of the sponsor-directed content (e.g., "shake device to learn more").

	 CN 101253527A teaches  Preview pane for ads the user interfaces, methods and systems described herein facilitate user interaction with an ad space by conveying additional advertising content via a preview pane. By way of example, an electronic advertisement may be conveyed to a user in an ad space provided by a third party. A secondary advertisement providing associated information relating to the electronic advertisement may occur upon receiving a user indication. By way of another example, a user is provided with one or more ads from a plurality of different advertisers in a first 

	Makhlouf (2015/0373396) teaches on Figure 5 “A user profile 510 may include categories 520 and 525 of ad stamps 119. The ad stamps 119 may be shown as storefronts 519 once the user profile 510 is accessed. At the same time, or during, the transmission of the ad stamps 119 in the advertisement system 100, the data and information required for its respective storefront 519 may be transmitted along with the ad stamp 119.” (Para. [0039] in Makhlouf). “When a user selects a storefront 519, the pop-up interface 620 may appear, and in some embodiments, a user may be able to select to see the engagement ad 118 and engagement ad interface 710.” (Para. [0052] in Makhlouf). Makhlouf seem to suggest a user profile page including multiple storefronts, and responding to a selection on the storefront with a pop-up interface.
	Matsumoto (2008/0027807) teaches a streaming content distribution method. “When one video advertisement is inserted in the requested content A, a content distribution table for the content A is shown as FIG. 4A. In an example of the content distribution table shown in FIG. 4A, a former part of the content A (distribution file A-l), the video advertisement CM1 (distribution file CM1) and a latter part of the content A (distribution file A-2) are distributed in this order. When the video advertisement CM1 is played, alternative advertisement information for video advertisements CM2 to CM6 are displayed on a screen.

	Doig (2011/0258529) teaches on paragraph 0121 “targeted may be performed by the ad server platform and performed in the background while the page is being loaded and browsed/viewed by the user”.

	Garcia-Martinez (2014/0026071) teaches on paragraph 0033 “action logger 315 also receives data describing interaction between a user and a sequence and communicates the interaction between user and sequence to the action log 320. For example, the action logger 315 receives an indication of the content item in a sequence with which the user interacts.” And, paragraph 0040 “The content selector 345 communicates with the user profile store 305 and the action log 320 to identify prior user interactions with a sequence and selects an item from the sequence based on the prior user interactions. For example, the content selector 345 determines whether a user has interacted with content items in a sequence and/or what type of interactions with content items in the sequence the user has made from the action log 320 and selects a content item from the sequence accordingly.” Paragraph [0044]).

	Article by A/El YANG et al., titled "Internet + Insurance marketing” teaches the insurance industry will shift from "selling insurance" insurance companies to "buying insurance" customers. The products of insurance companies will continue to innovate in the consumer's mobile Internet consumption habits, and the prices of insurance products in the "Internet +" era will also be greatly reduced. Direct sales of insurance companies' official websites, comprehensive e-commerce, online insurance supermarkets, and insurance vertical search have been Become the four important channels of insurance online marketing. In the era of intelligent Interconnection, Insurance marketing will be innovative and create new models that 
	D. Dwihananto "Effectively Finding the Right Keywords for Target Audience" teaches targeting based on combination of vocabulary of a webpage and vocabulary of an ad.  
	The current claims have overcome the prior art of record. While it is believed that each of the claim elements exists individually in the prior art, the combination of elements requires a number of references that would no longer render the claims obvious to combine.
Point of contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688